Title: To James Madison from William Ellery, 19 January 1804
From: Ellery, William
To: Madison, James



Sir,
Collector’s Offe. Port of Newport January 19th. 1804.
I am informed that measures have been devised or are devising to procure my removal from Office. What allegations have been or may be made against me to accomplish this purpose I do not know, and therefore cannot undertake to invalidate them. These things I do know, that my official conduct has been faithful in every respect, and for the truth of this I dare appeal with confidence to the Treasury Department, that my political principles are the same that I avowed at a time which tried mens souls, and when I signed the declaration of Independence, and they were not unk[n]own to the now President of the United States; that I have a higher sense of propriety and decency than to speak evil of dignities, and of gratitude than to abuse the hand by which I am fed, that I never was a partizan, and that my old age disposes me to rest and peace; that a great part of my long life has been employed in the service of my country, and that the compensation I have received has been inadequate to the services rendered, that for several years after I was appointed Collector of the Customs the nett income of the office was not equal to the salary of a boatman, and that to subsist my family I was obliged to sell that part of my real estate which the British had not destroyed during the revolutionary war, that for some years past it has with great œconomy afforded a bare maintenance for four daughters and a son who depend upon the income of my Office for their support; that I am now seventy six years of Age, and if by the most penurious mode of living I had reserved out of the emoluments of Office any resemblance of a capit⟨al m⟩y advanced age would forbid my entering upon any new busines⟨s⟩ to dig I cannot and to beg , but when these my circumstances, sentiment, and conduct are made known to and considered by the President I cannot think so lightly of his humanity as to conceive it possible that he should remove me from Office.
From the acquaintance which formerly subsisted between us, and conceiving through you I might approach the President with more propriety than by a direct address, I have ventured to acquaint you with my situation. Permit me, Sir, to request you to lay this letter before the President, and when you shall have performed this humane and friendly Office in the manner you shall judge most favorable to me, be pleased to communicate to me his intentions concerning me. I am with respect Sir, Yr. obedient servant
Wm. Ellery
 

   
   RC (DLC). Docketed by Jefferson.



   
   Blank left in RC, but Ellery was paraphrasing Luke 16:3: “Then the steward said within himself, What shall I do? for my lord taketh away from me the stewardship: I cannot dig; to beg I am ashamed” (King James).



   
   Ellery, who had been appointed by Washington in 1790, retained his post until his death in 1820.


